10-4809-ag
         Sun v. Holder




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 2nd day of August, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                     Circuit Judges.
12       _______________________________________
13
14       JAN WU, AKA SEOK HEE JOO,
15       AKA JIAN YU v. HOLDER,                                       10-2805-ag
16       A073 134 364
17       _______________________________________
18
19       QIN ZHOU YONG, AKA CHIN KANG CHUA,
20       AKA YUNG CHOU, REN LE QIAN v. HOLDER,                        10-4232-ag
21       A070 455 860
22       A072 565 031
23       _______________________________________
24
25       MEI CHANG SUN v. HOLDER,                                     10-4809-ag
26       A073 583 412
27       _______________________________________

         02272012-31-33
 1
 2           UPON DUE CONSIDERATION of these petitions for review of

 3   Board of Immigration Appeals (“BIA”) decisions, it is hereby

 4   ORDERED, ADJUDGED, AND DECREED that the petitions for review

 5   are DENIED.

 6           Each of these petitions challenges a decision of the

 7   BIA denying a motion to reopen.     The applicable standards of

 8   review are well-established.     See Jian Hui Shao v. Mukasey,

 9   546 F.3d 138, 157-58, 168-69 (2d Cir. 2008).

10           Petitioners, all natives and citizens of China, filed

11   motions to reopen based on their claims that they fear

12   persecution because they have had one or more children in

13   violation of China’s population control program.     For

14   largely the same reasons as this Court set forth in Jian Hui

15   Shao, 546 F.3d 138, we find no error in the BIA’s decisions.

16   See id. at 158-72.     While the petitioners in Jian Hui Shao

17   were from Fujian Province, the petitioners here are from

18   Zhejiang Province.     However, as with the evidence discussed

19   in Jian Hui Shao, the evidence they have submitted relating

20   to Zhejiang Province is deficient either because it does not

21   discuss forced sterilizations or because it references

22   isolated incidents of persecution of individuals who are not

23   similarly situated to the petitioners.     See id. at 160-61,


     02272012-31-33                  2
 1   171-72.

 2           The BIA may have erred in rejecting the family planning

 3   notice submitted in Jan Wu v. Holder, No. 10-2805-ag, (31)

 4   solely based on petitioner’s failure to authenticate that

 5   document pursuant to 8 C.F.R. § 1287.6, see Cao He Lin v.

 6   U.S. Dep’t of Justice, 428 F.3d 391, 403 (2d Cir. 2005).

 7   However, remand to the BIA for consideration of the notice

 8   would be futile because the notice was not material as it

 9   did not demonstrate changed country conditions and it merely

10   referenced the family planning policy’s mandatory

11   sterilization requirement without any indication that such

12   sterilizations are performed by force.      See Shunfu Li v.

13   Mukasey, 529 F.3d 141, 150 (2d Cir. 2008) (finding that

14   remand is futile when the Court can confidently “predict

15   that the agency would reach the same decision absent the

16   errors that were made” (internal quotation marks and

17   citations omitted)); see also Jian Hui Shao, 546 F.3d at

18   165, 172.

19           For the foregoing reasons, these petitions for review

20   are DENIED.      As we have completed our review, any stay of

21   removal that the Court previously granted in these petitions

22   is VACATED, and any pending motion for a stay of removal in


     02272012-31-33                   3
1   these petitions is DISMISSED as moot.   Any pending request

2   for oral argument in these petitions is DENIED in accordance

3   with Federal Rule of Appellate Procedure 34(a)(2), and

4   Second Circuit Local Rule 34.1(b).

5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe, Clerk
7




    02272012-31-33               4